518 F.2d 1297
Paul Henry KRIDER, Appellant,v.Charles L. WOLFF, Jr., Appellee.
No. 74-1918.
United States Court of Appeals,Eighth Circuit.
Submitted April 16, 1975.Decided Aug. 8, 1975.

Richard P. Nelson, Lincoln, Neb., for appellant.
Melvin Kammerlohr, Asst. U. S. Atty., Lincoln, Neb., for appellee.
Before JONES, Senior Circuit Judge,* and HEANEY and HENLEY, Circuit Judges.
PER CURIAM.


1
The appellant sought relief by habeas corpus in the district court from a conviction in a state court of Nebraska.  After a full hearing, the district court denied relief and in so doing filed an opinion setting forth the basis for its decision.  Krider v. Wolff, 396 F.Supp. 741.  We are in accord with the decision of the district court.  Its judgment is


2
Affirmed.



*
 Warren L. Jones, United States Court of Appeals for the Fifth Circuit, sitting by designation